Case 8:17-cv-02245-JLS-PLA Document 38-5 Filed 11/08/19 Page 1 of 3 Page ID #:171




      1     CENTER FOR DISABILITY ACCESS
            Ray Ballister, Jr., Esq., SBN 111282
      2     Phyl Grace, Esq., SBN 171771
            Isabel Rose Masanque, Esq., SBN 292673
      3     Sara Gunderson, Esq., SBN 302582
            Chris Carson, Esq., SBN 280048
      4     Delivery:8033 Linda Vista Rd, Suite 200
            San Diego, CA 92111
      5     (858) 375-7385; (888) 422-5191 fax
            isabelm@potterhandy.com
      6
            Attorneys for Plaintiff
      7
      8
      9
                                 UNITED STATES DISTRICT COURT
     10                         CENTRAL DISTRICT OF CALIFORNIA
     11
     12     James Zarian,                             Case: 8:17-CV-02245-JLS-PLA
     13                  Plaintiff,                   Declaration of James Zarian in
                                                      Support of Motion for Summary
     14         v.                                    Judgment
     15     Steven Legere, in individual and
     16     representative capacity as trustee;
            Kim Legere, in individual and
     17     representative capacity as trustee;
     18     Raul Valle; and Does 1-10,
     19
                         Defendants
     20
     21
     22     1. I, the undersigned, am the Plaintiff in this case. Based upon my own
     23         experience and knowledge, I can competently testify to the
     24         following:
     25     2. I suffer from muscular dystrophy. I cannot walk. I use a wheelchair
     26         for mobility.
     27     3. I have a specially equipped van with a ramp that I control with a
     28         remote. The ramp deploys from the passenger side of the van to

                                                  2
          Decl. of Zarian, Ex. No. 2                    Case: 8:17-CV-02245-JLS-PLA
Case 8:17-cv-02245-JLS-PLA Document 38-5 Filed 11/08/19 Page 2 of 3 Page ID #:172




      1         accommodate my wheelchair.
      2     4. On October 19, 2017, I went to Raul’s Auto Service (“Raul’s Auto”)
      3         located at 217 Avocado Street, Costa Mesa, California, to get my
      4         van serviced.
      5     5. As I drove into the parking lot of Raul’s Auto, I did not see a single
      6         parking space marked and reserved for person with disabilities.
      7     6. I need an accessible parking space with an access aisle that is wide
      8         enough to accommodate a van so that I can park my van and have
      9         enough room to deploy my ramp. If I do not have sufficient room to
     10         do so, I run the risk of being blocked from re-entering my van if
     11         another vehicle parks next to me.
     12     7. The thought of having to take this risk by parking in a non-accessible
     13         parking space was frustrating for me and I instead chose to leave
     14         without attempting to park.
     15     8. The photographs submitted as Exhibit 4 truly and accurately depict
     16         the violations I encountered at Raul’s Auto on the day that I
     17         attempted to patronize it on October 19, 2017, with the exception
     18         that there were different cars parked.
     19     9. The Raul’s Auto is located just 10 minutes away from my home and
     20         is therefore a convenient place for me to get my vehicle serviced.
     21         Therefore, I would like the ability to safely and independently park
     22         and access it.
     23     10. I am currently deterred from visiting the Raul’s Auto because of my
     24         knowledge of the condition of the parking.
     25     11. However, once it has been represented to me that the violations have
     26         been removed, I plan to visit Raul’s Auto to service my van when
     27         the need arises and also to assess Raul Auto’s for compliance with
     28         the access laws.

                                               2
          Decl. of Zarian, Ex. No. 2                     Case: 8:17-CV-02245-JLS-PLA
Case 8:17-cv-02245-JLS-PLA Document 38-5 Filed 11/08/19 Page 3 of 3 Page ID #:173




      1     12. I declare under penalty of perjury under the laws of the State of
      2         California and the United States that the foregoing is true and
      3         correct.
      4
      5
      6    Dated: November 8, 2019      By:       ___________________________
      7                                                James Zarian
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28


                                              2
          Decl. of Zarian, Ex. No. 2                   Case: 8:17-CV-02245-JLS-PLA
